18-10509-shl         Doc 1201          Filed 10/31/19      Entered 10/31/19 12:43:32     Main Document
                                                         Pg 1 of 1
 919 THIRD AVENUE NEW YORK, NY 10022




                                                                            Carl Wedoff          V
 VIA ECF AND EMAIL                                                          Tel 212 891 1653
                                                                            cwedoff@jenner.com
 October 10, 2019
                                                                           MEMORANDUM ENDORSED ORDER:
                                                                           SO ORDERED
                                                                           Dated: October 31, 2019
 The Honorable Sean H. Lane
                                                                           /s/ Sean H. Lane
 U.S. Bankruptcy Court for the Southern District of New York               United States Bankruptcy Judge
 One Bowling Green
 New York, NY 10004-1408
 shl.orders@nysb.uscourts.gov

 Re:       In re Firestar Diamond, Inc. et al., Case No. 18-10509 (Jointly Administered)

         We represent Richard Levin, chapter 11 trustee (the “Trustee”) of the debtors in the above-
 referenced chapter 11 cases, and write on behalf of the Trustee and Fantasy Diamond Corporation
 (“FDC,” and together with the Trustee, the “Parties”) concerning the Trustee’s objection to the
 filed claim of FDC (Dkt. 1043) (the “Objection”) and motion to make Rule 7012 of the Federal
 Rules of Bankruptcy Procedure (“Bankruptcy Rules”) applicable to the Objection (Dkt. 1099). In
 accordance with the discussion in open court on October 10, 2019, the Parties agree to proceed
 with the Objection under Bankruptcy Rule 7056 as follows:

          The Trustee shall file a motion for summary judgment in support of the Objection no later
           than October 25, 2019.
          FDC shall file any response to the Trustee’s motion for summary judgment no later than
           November 8, 2019.
          The Trustee shall file any reply in support of the motion for summary judgment no later
           than November 13, 2019.
          A hearing on the Trustee’s motion for summary judgment shall be held on November 18,
           2019 at 11:00 a.m.

           We thank the Court for its attention to this matter.


                                                                     Sincerely,

                                                                     /s/ Carl Wedoff
                                                                     Carl Wedoff

 cc:       John Demmy, Esq.
           Richard Levin, Esq.


 CHICAGO    LONDON   LOS ANGELES       NEW YORK   WASHINGTON, DC            WWW.JENNER.COM
